DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 and 43-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/28/2022.

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 10/6/2022 and 4/15/2022 have been considered.

	Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: - -VEHICLE LAMP WITH PARTICULAR ATTACHMENT OF SPATIAL LIGHT MODULATOR TO HEAT SINK- -.
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mitterlehner (US PGPub 2021/0018157 A1, citations herein refer in “A / B” format for the US PGPub / translation of the foreign priority, EP 18155280).
Examiner’s Note: The PCT filing date 1/11/2019 intervenes between Applicant’s 371 date 4/4/2019 and Applicant’s numerous claimed foreign priority documents 4/6/2018 thru 12/27/2018.  However, the foreign priority has not been perfected, as an English translation of the foreign priority documents has not been filed.  Insofar as the foreign priority were to be perfected and such translations showed that Applicant’s claims had priority to the previous dates, a translation of the foreign priority of the Mitterlehner has also been reference herein, which predates Applicant’s foreign priority dates.
As to claim 8, Mitterlehner discloses (Fig. 2) a vehicle lamp comprising: a spatial light modulator 3 configured to reflect light from a light source toward a front side of a lamp (Fig. 2, Paragraph 42 / Page 9, second paragraph); a support board 2 which is arranged on a lamp rear side of the spatial light modulator 3 and is configured to support a peripheral edge portion of the spatial light modulator 3 from the lamp rear side in a state of being electrically connected (via #9 Paragraph 40 / Page 8, last paragraph) to the spatial light modulator 3; a bracket 6 which is arranged on a lamp front side of the spatial light modulator 3 and is abutted against the peripheral edge portion of the spatial light modulator 3 from the lamp front side; a heat sink 4 which is arranged on the lamp rear side of the support board 2 and is configured to elastically press (with force from spring #8 Paragraph 39 / Page 8, second to last Paragraph) the spatial light modulator 3 toward the lamp front side in a state of being abutted against a central portion of the spatial light modulator 3; and at least one shaft (shaft of #7) which is arranged around the spatial light modulator and extends in a lamp front-rear direction, wherein at least one shaft insertion hole (part of #2 through which #7 passes through) is formed in the support board 2, at least one shaft positioning hole (part of #6 in which #7 is positioned) is formed in the bracket 6, and the shaft 7 is inserted through the shaft insertion hole 2, a rear end portion thereof is fixed to the heat sink 4, and a front end portion thereof is inserted into the shaft positioning hole 6.

    PNG
    media_image1.png
    877
    1187
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitterlehner as applied to claim 8 above, and further in view of Kitabayashi (US PGPub 2005/0001985 A1).
As to claim 10, Mitterlehner is silent as to Applicant’s adhesive.
Kitabayashi teaches (Fig. 9) including adhesive (Paragraph 202) the front end portion of the shaft 24E1 is fixed to the bracket 244, 24E2 by an adhesive in the shaft positioning hole.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to further include adhesive in the shaft positioning hole in order to further secure the shafts, as taught by Kitabayashi. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitterlehner as applied to claim 8 above, and further in view of Goo (US PGPub 2006/0238645 A1) and Yoshikawa et al. (US PGPub 2007/0216879 A1)
As to claim 11, Mitterlehner teaches (Fig. 2) a plurality of bolts 7 which are arranged around the spatial light modulator 3 and extend in the lamp front-rear direction, wherein each of the stepped bolts 7 is screwed to the bracket 6 in a state where the bolts are inserted through a bolt insertion hole (hole in #4) formed in the heat sink 4 and a bolt insertion hole (hole formed in 2) formed in the support board 2 from the lamp rear side, and a spring 8 configured to elastically press the support board toward the lamp front side is attached to a portion of each of the stepped bolts 7.  The Examiner notes that the bolt 7 was previously used in the rejection of claim 11 to be the shaft corresponding to Applicant’s Fig. 10 #1056.  
Mitterlehner does not teach having both the shaft and the bolts.  
Goo teaches (Fig. 5) including spring screws 67 and additionally secondary shaft coupler 70, 71, 73 for the purposes of aligning the position on replacement of the driving substrate without replacement of the spatial light modulator (Paragraph 10 36).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a further shaft element which is arranged around the spatial light modulator and extends in a lamp front-rear direction, wherein at least one shaft insertion hole (corresponding to Fig. 5 #46) is formed in the support board 50, at least one shaft positioning hole (formed in #33 at position of #71) is formed in the bracket 33, and the shaft 71 is inserted through the shaft insertion hole 33, a rear end portion thereof is fixed to the heat sink (at least indirectly), and a front end portion thereof is inserted into the shaft positioning hole 33.
Mitterlehner in view of Goo does not teach the bolts being stepped bolts with a smaller diameter portion corresponding to the bracket and a large diameter portion.
Yoshikawa et al. teaches (Fig. 7) stepped bolts 23 with small diameter portion 23d at the tip of the bolt and larger diameter portion 23b (Paragraph 40).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the bolts stepped bolts with the smaller diameter portion corresponding to the shaft positioning hole since the selection from among known type of bolt connections for their known purposes is generally within the abilities of one having ordinary skill in the art an in order to limit insertion of the bolt.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitterlehner in view of Goo and Yoshikawa et al. as applied to claim 11 above, and further in view of Chen et al. (US PGPub 2009/0135564 A1).
As to claim 12, Mitterlehner in view of Goo and Yoshikawa et al. teaches the shaft including two shafts (Goo Fig. 4 #75), but is silent as to Applicant’s claimed stepped bolts being at two upper and lower locations on left and right sides of the spatial light modulator.  
Chen et al. teaches (Fig. 3) forming the stepped bolts 140 at two upper and lower on the left and right sides, i.e. the corners.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use four stepped bolts at the corners since the selection from among known suitable number and positions of the bolts for their known purposes is generally within the abilities of one having ordinary skill in the art.  Based on their positioning, the shafts in the modified device will be positioned between the stepped bolts, as claimed. 

Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US PGPub 2017/0255006 A1) in view of Mitterlehner.
As to claim 8, Hou et al. discloses (Fig. 13, 15 and corresponding parts of Figs. 3 and 5) a lamp comprising: a spatial light modulator 1, 10 configured to reflect light from a light source (Paragraph 4) toward a front side of a lamp; a support board 2, 4, which is arranged on a lamp rear side of the spatial light modulator 1, 10 and is configured to support a peripheral edge portion of the spatial light modulator 1, 10 from the 15lamp rear side in a state of being electrically connected to the spatial light modulator (Paragraph 52 and 62); a bracket 3 which is arranged on a lamp front side of the spatial light modulator 1, 10 and is abutted against the peripheral edge portion of the spatial light modulator 1, 10 from the lamp front side; a heat sink 7, 71 which is arranged on the lamp rear side of the support board 2, 4 and is 20configured to elastically (via spring 91, Paragraphs 56 and 59) press the spatial light modulator 1, 10 toward the lamp front side in a state of being abutted against a central portion of the spatial light modulator 1, 10; and at least one shaft 8 which is arranged around the spatial light modulator 1, 10 and extends in a lamp front-rear direction, wherein at least one shaft insertion hole is formed in the support board 2, 4, 25at least one shaft positioning hole is formed in the bracket 3, and the shaft is inserted through the shaft insertion hole, a rear end portion thereof is fixed to the heat sink (at least indirectly), and a front end portion thereof is inserted into the shaft positioning hole.

    PNG
    media_image2.png
    360
    380
    media_image2.png
    Greyscale
Hou et al.

    PNG
    media_image3.png
    331
    432
    media_image3.png
    Greyscale
Hou et al.

    PNG
    media_image4.png
    418
    484
    media_image4.png
    Greyscale
Hou et al.

    PNG
    media_image5.png
    462
    481
    media_image5.png
    Greyscale
Hou et al.
Hou et al. teaches using the device for a projector (Paragraph 67), but is silent as to its use in a vehicle headlight.
However, Mitterlehner teaches using the spatial modulator device in a vehicle headlight (Paragraph 42).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to apply the spatial light modulator and the mounting arrangement of Hou et al. to a vehicle headlight in order to realize the scope of the invention of Hou et al. with further devices including headlights, as taught by Mitterlehner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/           Examiner, Art Unit 2875             

/RAJARSHI CHAKRABORTY/           Supervisory Patent Examiner, Art Unit 2875